UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7627


MOHAMMED N. JILANI,

                     Petitioner - Appellant,

              v.

DONNIE HARRISON,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-hc-02187-BO)


Submitted: February 22, 2018                                  Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mohammed Nasser Jilani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammed Nasser Jilani appeals the district court’s order dismissing this action

for failure to comply with the court’s order that he pay a $5 filing fee or apply for leave

to proceed in forma pauperis. We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal for the reasons stated by the district court. Jilani v.

Harrison, No. 5:17-hc-02187-BO (E.D.N.C. Nov. 27, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2